35 F.3d 567
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Mickey Wayne HAMILTON, doing business as HamiltonPrinting Company, Debtor.Judy Gail Smith CRANWILL, Plaintiff-Appellant,v.Mickey Wayne HAMILTON, Defendant-Appellee.
No. 93-5816.
United States Court of Appeals, Sixth Circuit.
Aug. 26, 1994.

Before:  KENNEDY, RYAN and NORRIS, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Judy Cranwill, the former wife of Mickey Wayne Hamilton, the debtor in a Chapter 11 bankruptcy proceeding, appeals from an order of the district court denying the relief she sought as a creditor.


2
We affirm.  A bankruptcy judge has no authority to delegate to a state court the exclusive jurisdiction conferred by 28 U.S.C. Sec. 1334(d).  Ratifying the state court order, as Cranwill requested, would require the bankruptcy court to exceed the very limited deference to the role of state courts in defining property interests in the marital estate of a debtor and his spouse that we approved in  In re White, 851 F.2d 170, 173-74 (6th Cir.1988), and amount to a delegation of exclusive federal jurisdiction.  Accordingly, the district court properly upheld the bankruptcy court's denial of the relief sought by Cranwill.


3
For this reason, and those stated by the district court in its Memorandum Opinion and Order dated May 11, 1993, we affirm the order of the district court.